Brown, C. J.
We are not aware that the Judge who decided this case violated any provision of the Constitution or laws of this State, in ordering the fund then in Court, which the sheriff had raised by the sale of the property of the defendant, under legal executions, to be paid over to the plaintiffs in Ji. fa., according to their legal priorities, until their judgments were satisfied, before any part of it was paid to the defendant in fi- fa-
it is said, this judgment violated the order of Major General Meade, who was the commander of the third military district, embracing this State, as the sale took place while the State was under military government. No order of General Meade has been brought to our attention, which requires the Courts to pay money, raised as this was, to the defendant in fi.fa., while there were judgment creditors unsatisfied.
Judgment affirmed.